CCA 201000481. Upon further consideration of the granted issues, 70 M.J. 223 (C.A.A.F. 2011), it is ordered that the decision of the United States Navy-Marine Corps Court of Criminal Appeals is set aside. The record is returned to the Judge Advocate General of the Navy for remand to that court for consideration of the granted issues in light of United States v. Sweeney, 70 M.J. 296 (C.A.A.F. 2011), United States v. Blazier, 69 M.J. 218 (C.A.A.F. 2010), and United States v. Blazier, 68 M.J. 439 (C.A.A.F. 2010) and to determine whether error occurred in the admission of the drug testing report, and, if so, whether the error was harmless beyond a reasonable doubt.1

 Nothing in this order is intended to limit the scope of the Court of Criminal Appeals’ review on remand, including, but not limited to, consideration of the issue raised in Judge Stucky's separate opinion.